J-S02033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.J.M., A         :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
                                      :
APPEAL OF: J.C., MOTHER               :
                                      :
                                      :
                                      :   No. 1269 EDA 2017

              Appeal from the Order Entered March 17, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-001231-2016,
                        CP-51-DP-0001077-2013

IN THE INTEREST OF: R.L.C.-E.         :   IN THE SUPERIOR COURT OF
A/K/A R.C.-E., A MINOR                :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: J.C., MOTHER               :
                                      :
                                      :
                                      :
                                      :   No. 1272 EDA 2017

              Appeal from the Order Entered March 17, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-001230-2016,
                        CP-51-DP-0002538-2015

IN THE INTEREST OF: G.J.C.-E.         :   IN THE SUPERIOR COURT OF
A/K/A G.C.E., A MINOR APPEAL OF       :        PENNSYLVANIA
J.C., MOTHER                          :
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1274 EDA 2017

              Appeal from the Order Entered March 17, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-001229-2016,
J-S02033-18



                              CP-51-DP-0002539-2015


BEFORE:      BOWES, J., NICHOLS, J., and RANSOM*, J.

MEMORANDUM BY RANSOM, J.:                                 FILED JUNE 25, 2018

       Appellant, J.C. (“Mother”), appeals from the orders entered on

March 17, 2017, that terminated her parental rights to her three children:

A.J.M., born 2004; R.L.C.-E., born 2012; and G.J.C.-E., born 2013

(collectively, “the Children”).       We affirm the orders terminating Mother’s

parental rights to R.L.C.-E. and G.J.C.-E., but we vacate the order

terminating Mother’s parental rights to A.J.M. and remand to the trial court

for additional proceedings consistent with this decision.1       In addition, we

specifically direct that these additional proceedings be held within sixty days

of the filing of this memorandum.

       In July 2013, A.J.M. was adjudicated dependent; in December 2013,

the dependency was discharged.2            In 2014, A.J.M. was again adjudicated

dependent; in June 2015, that dependency was discharged. In September

2015, A.J.M.’s case was again re-opened, and dependency petitions were

filed for R.L.C.-E. and G.J.C.-E.         The Philadelphia Department of Human
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1We leave undisturbed the orders finding A.J.M. dependent and establishing
A.J.M.’s foster/pre-adoptive placement.
2During the hearing on the petitions for involuntary termination of Mother’s
parental rights, Mother’s counsel stipulated to the Children’s dependency
dockets. Notes of Testimony (N.T.), 3/17/17, at 51.



                                           -2-
J-S02033-18



Services (“DHS”) obtained orders of protective custody for the Children. In

October 2015, the Children were adjudicated dependent and committed to

the custody of DHS. The Children’s permanency goal was reunification with

Mother, and DHS implemented a single case plan (“SCP”) for Mother.

Between September 2015 and February 2016, Mother failed six drug

screens, testing positive for marijuana each time. DHS Exs. 11, 15-16, 20-

22; Notes of Testimony (N.T.), 3/17/17, at 58 (Mother stipulates to results

of drug tests).   The Children were in separate foster homes until the trial

court ordered the Children to be placed together in April 2016. In December

2016, DHS filed petitions for involuntary termination of Mother’s parental

rights to the Children.

      At the February 2017 permanency review hearing, Mother moved for

recusal and for a continuance to allow her counsel to review discovery; the

trial court denied both motions.    N.T., 2/21/17, at 15-24, 33-34, 126-28,

153, 213-14.      The trial court then heard evidence about the Children’s

placement, based on Mother’s allegations that the pre-adoptive foster home

was not appropriate and that it was in the best interests of the Children to

be moved to their maternal grandmother, L.F. (“Grandmother”).       A social

worker   from     the   Community   Umbrella   Agency   (“CUA”)   Asociación

Puertorriqueños en Marcha (“APM”), Sommer Sinclair, testified that, in

January 2017, when she asked A.J.M. her three wishes, A.J.M. responded

“that she can live with her mom” and the Children’s foster mother.

However, during their last conversation before the February 2017 hearing,

                                     -3-
J-S02033-18



A.J.M. told Ms. Sinclair “that she didn’t know anymore” where she wanted to

live. Grandmother testified that A.J.M. told her that “she didn’t want to be in

the foster home anymore.        She wanted to come home to her mother.”

Mother also testified. At the conclusion of the hearing, at DHS’s request, the

trial court held that Grandmother and Mother were not credible – it did not

believe what it “heard.”

        The trial court entered orders allowing the Children to remain in their

current foster home and keeping the permanency goal as reunification with

Mother – i.e., the trial court made no change in the Children’s permanency

goal or placement.      The trial court scheduled a termination hearing for

March 17, 2017.

        On March 13, Mother filed a motion to produce child – specifically,

A.J.M. On March 15, the trial court denied this motion.

        On March 17, 2017, Mother objected to Ms. Sinclair testifying to

matters contained in APM’s and DHS’s business records; the trial court

overruled the objection, based on the worker’s personal knowledge of the

case.    Despite Mother’s objection to Ms. Sinclair’s testimony regarding the

history of the case, Mother subsequently stipulated to all three dependency

dockets and the information contained therein, including A.J.M.’s prior

adjudications of dependency, the history of the Children’s cases, and the

results of Mother’s drug tests. N.T., 3/17/17, at 48, 51, 58.

        Ms. Sinclair testified that Mother’s SCP objectives were to obtain

housing and employment, to engage in mental health treatment, to

                                      -4-
J-S02033-18



participate in anger management, to complete a parenting capacity

evaluation (“PCE”), to comply with drug tests at DHS’s clinical evaluation

unit (“CEU”), and to comply with all court orders. Id. at 59, 63-68, 76-79,

82. Ms. Sinclair added that Mother was aware of her objectives.

     During Ms. Sinclair’s testimony, Mother requested to leave the

courtroom in order to use the restroom. Id. at 60. The trial court granted

this request but informed Mother that testimony would continue in her

absence.

     Ms. Sinclair then stated that Mother was given an application for APM’s

housing and was referred to the Achieving Reunification Center (“ARC”) for

housing five separate times and to DHS housing multiple times, but she

never obtained appropriate housing.    Id. at 63-66, 122-23.      Ms. Sinclair

continued that Mother needed employment in order to maintain housing,

but, although Mother claimed to be working for a temp agency, she had not

provided APM with verification of her employment since April 2016.

     Ms. Sinclair also testified about Mother’s inconsistent mental health

treatment, explaining that Mother did not seek mental health treatment until

November 2016. Id. at 67-69, 72-78, 81-83, 110-13. Mother had missed

fourteen out of forty-eight appointments.   Ms. Sinclair added that Mother

was referred to ARC numerous times for anger management, but Mother had

still not completed her anger management objectives.              Mother has

threatened her and the staff at Pediatric Specialty Care, after which Mother

was no longer allowed to enter the Pediatric Specialty Care building.

                                   -5-
J-S02033-18



Ms. Sinclair stated that Mother missed two appointments to undergo her

PCE, which she also never completed.

     According to Ms. Sinclair, Mother had “recently” refused to appear for

any drug tests under the supervision of CEU.    Id. at 79-82.   However, in

November 2016, Mother began drug and alcohol treatment at NET, which

required Mother to take drug tests, all of which have been negative.

Nevertheless, NET did not inform APM or CEU about how often it performs

drug tests, whether Mother had missed any tests, or what Mother’s

creatinine levels were. CEU had continued to call Mother asking her to take

random drug tests at its facility, but she stopped after February 2016. CEU’s

intention was to schedule three random drug tests with Mother in between

each court appearance.

     Ms. Sinclair noted that Mother did not make herself available to sign

educational documents for the Children, did not attend their educational

conferences, and only occasionally attended their medical appointments.

Id. at 76-78, 83-92, 95-97, 100-05, 124.

     Ms. Sinclair asserted that the Children were residing together in an

appropriate, loving, safe, permanent, and pre-adoptive foster home and that

the Children “have a great relationship with their foster mother,” whom they

“love.” Id. at 86-87, 91-100, 104-05, 128, 143-44.

     Ms. Sinclair further testified that Mother had weekly visits with the

Children late in the evening, at her request. Id. at 76-78, 83-85, 95-105,

124. Mother has only been consistent with her visits since September 2016;

                                    -6-
J-S02033-18



she once missed her visits for a month and a half.           While Ms. Sinclair or

another   APM      worker   supervised    the    younger   children,   Mother   and

Grandmother would interrogate A.J.M.            As a result, Mother caused A.J.M.

distress and confusion at most visits.      At the end of the visit immediately

before the March 2017 hearing, Mother upset A.J.M. even more by telling

her that it was their last visit. However, Ms. Sinclair admitted that, in the

last few weeks before the March 2017 hearing, Mother’s interactions with the

Children had improved, and Mother read to the Children more often.

Nevertheless, according to Ms. Sinclair, “[i]t really depends on what

[Mother]’s mood is at that moment.”             When asked if “there’s a positive

healthy maternal relationship there,” Ms. Sinclair answered, “There’s really

no interaction.”

      After Ms. Sinclair’s testimony, the trial court inquired about Mother,

who had not returned to the courtroom.            Id. at 162-63.   After a recess,

Mother’s counsel stated that Mother was “out in the waiting area” but did not

want to re-enter the courtroom.

      Mother’s cousin, P.B., then testified that Mother had not obtained

appropriate and stable housing. Id. at 167-76. P.B. had offered housing to

Mother, but Mother did not keep in contact with her.

      Mother never returned to the courtroom.              Id. at 177.    Mother’s

counsel represented that Mother felt “sick,” not that she “doesn’t want to”

return to the courtroom.




                                         -7-
J-S02033-18



      During     closing   arguments,    although   the   guardian    ad      litem

acknowledged that A.J.M. was “unable to use the legal jargon that’s

sometimes required by counsel to put on the record,” she still represented

that A.J.M. was capable “of articulating the home that she wants to stay in

and where she wants to live.” Id. at 186. The guardian ad litem continued:

      [A.J.M.] has a foster parent who she sometimes calls by her first
      name, but she also calls her mom. She has indicated that that’s
      the home where she wants to stay.

      I think that, with [Mother] and [Grandmother] yelling at her and
      her crying in a corner, . . . it’s a really hard time to ask a child,
      “Okay, so, now what do you want to do?”

Id.

      At the conclusion of the March 2017 hearing, the trial court entered

decrees terminating Mother’s parental rights to the Children, pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).     In April 2017, Mother filed a

motion for reconsideration, propounding that the Children are entitled to a

child advocate who will represent their legal interests separate from a

Guardian Ad Litem. The trial court never entered an order in response.

      In April 2017, Mother filed timely notices of appeal, which this Court

consolidated sua sponte in May 2017. In August 2017, Mother filed a brief

to this Court.    In September 2017, DHS filed an application to dismiss

Mother’s appeals or to strike Mother’s brief for failure to comply with the

Rules of Appellate Procedure.     On October 10, 2017, Mother’s brief was




                                        -8-
J-S02033-18



stricken, and we ordered Mother to file a new brief by October 20, 2017;

Mother complied.3

        Mother now raises the following questions on appeal:

        [1.] Did the [trial] court consider the [C]hildren’s wishes when
        a) [it] never physically saw the [C]hildren throughout the life of
        the case, b) denied [M]other’s request that [A.J.M.] be brought
        to Court and c) the [C]hildren were never appointed counsel to
        represent their legal interests?

        2.    Did the [trial] court err in permitting witnesses to testify as
        to the contents of the DHS file as a business record when the file
        was not present at the hearing nor introduced into evidence[?]

        3.    Did the [trial] court fully consider all the necessary factors
        pursuant to the Pennsylvania Juvenile Act, specifically 42
        Pa.C.S.[] § 6351(e) & (f), in its determination that the goal of
        adoption is in the [C]hildren’s best interest?

        4.    Did [DHS] sustain its burden under 23 Pa.C.S.[]
        § 2511(a)(1), (2), (5) or (8) and 2511(b) that Mother’s rights
        should be terminated when there was evidence that Mother had
        completed and/or had been actively completing her permanency
        goals?

        [5.] Did the trial court err relying on facts that were never
        submitted by way of evidence or stipulation?

        6.    Did the [trial] court err in denying Appellant’s motion for
        continuance pending the outcome of an appeal regarding a prior
        hearing and/or for mother’s counsel to have an appropriate time
        to review the DHS file that was over 1500 pages?

        7.   Did the [trial] court err in denying Appellants motion for
        recusal?

Mother’s Brief at 5-6 (issues re-ordered to facilitate disposition) (some

formatting applied) (trial court answers omitted).          We note that, in the
____________________________________________


3   Hereinafter, “Mother’s Brief” shall refer to the brief filed in October 2017.



                                           -9-
J-S02033-18



“Argument” section of her brief, Mother includes no separate argument

about the “factors” pursuant to 42 Pa.C.S. § 6351(e)-(f), distinct from her

references to Section 6351(e)-(f) in her arguments about the trial court

allegedly ignoring the Children’s wishes and about the pending appeal.

Additionally, Mother makes no argument about why she should have been

granted a continuance to review discovery outside of her contention that the

trial court’s failure to grant this continuance was an example of its bias

against her, thereby warranting recusal. Thus, we will only discuss Section

6351(e)-(f) and the trial court’s denial of a continuance for review of

discovery insofar as they pertain to those other challenges.

      We consider Mother’s arguments in light of our well-settled standard of

review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations, brackets, and

quotation marks omitted).




                                     - 10 -
J-S02033-18


                   Consideration of the Children’s Wishes

         Mother argues that the trial court erred in terminating her parental

rights to the Children “as there was no consideration of the Children’s wishes

with respect thereto.” Mother’s Brief at 42. In addition, Mother submits that

the Children were entitled to be represented by appointed legal counsel,

separate from the attorney guardian ad litem, pursuant to In re L.B.M., 161
A.3d 172 (Pa. 2017), and that this Court hence should reverse and remand

for an appointment of counsel, followed by a de novo review of the

appropriateness of the permanency goal and termination. Mother’s Brief at

20, 43-44, 47-48.

         Mother makes no specific arguments as to R.L.C.-E.’s and G.J.C.-E.’s

wishes, id. at 42-46, and we see nothing on the record suggesting any

preference expressed by either of the two younger children.         However,

Mother alleges that A.J.M. was “of legal age where the [trial] court is

required to consider her preference regarding whether she wants to be

adopted in this matter,” referring to A.J.M.’s “reluctance to be adopted.” Id.

at 42.

         In L.B.M., 161 A.3d at 176, in a termination proceeding, a mother

filed a motion requesting the appointment of independent counsel for her

two children, which the trial court denied.         The Supreme Court of

Pennsylvania reversed and remanded, holding that the failure to appoint

counsel for a child in a contested, involuntary termination of parental rights


                                     - 11 -
J-S02033-18


proceeding is a structural error.              Id. at 183.   Under this Court’s

interpretation of L.B.M. in In re D.L.B., 166 A.3d 322, 328-29 (Pa. Super.

2017), a guardian ad litem may serve as legal counsel for a child in an

involuntary termination proceeding so long as the child’s legal and best

interests are not in conflict.4

       However, there is no case law as to whether separate representation is

necessary when there is the mere potential for conflict, which appears to be

the case here. The trial court heard testimony from Ms. Sinclair that A.J.M.

originally wanted to live with both Mother and the Children’s foster mother;

however, A.J.M. later said that she did not know where she wanted to live.

N.T., 2/21/17, at 126-28. The guardian ad litem stated that A.J.M.

sometimes calls the foster mother by her first name and other times calls

her, “Mom.” N.T., 3/17/17, at 186. She further explained that A.J.M. has

indicated to her that she wants to live in the foster home, but she dismissed

any contrary feelings A.J.M. has expressed as having been influenced by

Mother and Grandmother -- without denying that A.J.M. has communicated

inconsistent views about her living arrangements, the termination of

Mother’s parental rights, and potential adoption by the foster mother. Id.5

____________________________________________


4“[A] child’s legal interests . . . are synonymous with the child’s preferred
outcome.” L.B.M., 161 A.3d at 174.
5 The trial court also heard Grandmother’s testimony that A.J.M. said that
she did not want to live in the foster home anymore and wanted to live with
(Footnote Continued Next Page)


                                          - 12 -
J-S02033-18


      Thus, the evidence established that A.J.M.’s feelings about termination

and adoption were ambivalent. We find no case law providing guidance for a

trial court in such situations.

      The recent case of In re Adoption of T.M.L.M., ___ A.3d ___, 2018
Pa. Super. 87, 2018 WL 1771194 (filed Apr. 13, 2018), is not dispositive. In

T.M.L.M., the guardian ad litem never even met with the child and thus

“never attempt[ed] to ascertain the client’s position directly[.]” Id. at *4.

There is no suggestion in the current case that the appointed guardian ad

litem never met with A.J.M. or never attempted to ascertain A.J.M.’s

position directly. See N.T., 3/17/17, at 186. Although A.J.M. had conflicting

feelings about termination, the child’s inability to articulate a preference

does not mean that the guardian ad litem did not “attempt[] to ascertain”

one. In fact, a child being “unable to articulate a clear position or hav[ing]

mixed feelings about the matter” is one of the outcomes contemplated by

T.M.L.M. after an attempt is made to consult the child about his or her

preferred outcome.        2018 WL 1771194 at *4.      T.M.L.M. provides no

guidance that counsel must be provided where the outcome of the inquiry is

ambivalence.




(Footnote Continued) _______________________

Mother. N.T., 2/21/17, at 153. However, the trial court found Grandmother
not to be credible, id. at 213-14, and we are required to accept the
credibility determinations of the trial court. T.S.M., 71 A.3d at 267.



                                         - 13 -
J-S02033-18


       Thus, even though T.M.L.M. remanded for the appointment of counsel

to advance the child’s legal interests, such an outcome is not required here;

the fact that the guardian ad litem in T.M.L.M. never met with the child

distinguishes said      case    from the current one.        T.M.L.M.   hence   is

inapplicable.

       We have therefore realized that we must provide guidance to the trial

court as to whether separate legal representation is required when a child’s

wishes about his or her preferred outcome are ambivalent. As the interests

of the child are always paramount, we conclude that, in such situations,

separate legal representation must be appointed where the child is old

enough to articulate any opinion,6 even an ambivalent one, and where the

child is competent to provide some guidance.

       “Competency relates to the capacity of the witness to communicate, to

observe an event and accurately recall that observation, and to understand

the necessity to speak the truth.”             Commonwealth v. Walter, 93 A.3d
442, 451 (Pa. 2014) (citation and internal quotation marks omitted). When

there is any concern as to the competence of a child, a hearing must occur

to determine the child’s competency, similar to a competency hearing for a

child witness in a criminal case. See Commonwealth v. Hutchinson, 25
A.3d 277, 289-90 (Pa. 2011); Commonwealth v. Delbridge, 855 A.2d 27,
____________________________________________


6For example, an infant who cannot yet speak obviously would not be old
enough to have any opinion on his or her permanency goals or placement.



                                          - 14 -
J-S02033-18


39 (Pa. 2003) (citing Pa.R.E. 601(b)).             This concern as to the child’s

competency may be raised by any party or sua sponte by the trial court.7

       Our guidance that the trial court must consider the child’s ability to

communicate does not contradict our earlier holding in In re Adoption of

G.K.T., 75 A.3d 521 (Pa. Super. 2013). In G.K.T., this Court held that a

trial court must appoint counsel to represent a child in a termination of

parental rights case even though the child was, due to age, unable to

communicate with counsel.          Id. at 527.     However, G.K.T. concerned the

appointment of counsel to represent the child’s best interests, not the child’s

legal interests. Id. An advocate for a child’s best interests does not need to

be able to communicate with the child, whereas an advocate for a child’s

legal interests would need to be able to communicate with the child, in order

to learn what those interests – i.e., his or her preferred outcome – were.

Accordingly, while a competency hearing is unnecessary before a counsel is

appointed to represent a child’s best interests, such a determination of

competency is necessary before the appointment of counsel to represent a

child’s legal interests.      Consequently, we do not overrule nor contradict

G.K.T.


____________________________________________


7However, we note that competency is presumed for a minor over fourteen
years of age.     Hutchinson, 25 A.3d at 289-90 & n.8 (citing
Commonwealth v. Ali, 10 A.3d 282, 300 n.1 (Pa. 2010); Rosche v.
McCoy, 156 A.2d 307, 310 (Pa. 1959)).



                                          - 15 -
J-S02033-18


       Returning to the current action, the evidence has shown that A.J.M. is

old enough to communicate an opinion and that she feels ambivalent about

Mother’s parental rights to her being terminated and about being adopted.

Thus, unless DHS, Mother, or the trial court itself request a competency

hearing, the trial court must appoint an advocate for A.J.M. in addition to the

guardian ad litem.8 If there is any challenge to A.J.M’s competency, the trial

court must hold a competency hearing.              If, following a hearing, A.J.M. is

determined to be sufficiently competent to communicate her preferred

outcome with an advocate, then a separate advocate must be appointed. If

A.J.M. is determined to be incompetent following a hearing, then no

additional advocate would be required.

       Ergo, we vacate the order terminating Mother’s parental rights to

A.J.M. and remand to the trial court for additional proceedings consistent

with this memorandum – i.e., (1) if no challenge to A.J.M.’s competency, the

appointment of a child advocate for A.J.M. separate from the guardian ad

litem; (2) following a challenge to A.J.M.’s competency, a hearing to

determine her competency followed by either (a) a finding of competency,

the appointment of a child advocate for A.J.M., and a new hearing on the


____________________________________________


8 A child advocate focused exclusively on A.J.M.’s legal interests may be able
to ascertain A.J.M.’s preferred outcome, even where the child expressed
uncertainty to the social worker and the guardian ad litem.




                                          - 16 -
J-S02033-18


termination petition9 or (b) a finding of incompetency and a reinstatement of

the existing termination order.

       We note that, notwithstanding our vacatur of the trial court’s order

terminating Mother’s parental rights as to A.J.M., we leave undisturbed the

order finding A.J.M. dependent and establishing A.J.M.’s foster/pre-adoptive

placement. A.J.M. shall not be returned to Mother’s home during the period

that the trial court resolves the issues pursuant to our remand, unless the

trial court orders A.J.M. reunified with Mother, ends court supervision,

and/or finds A.J.M. no longer dependent. We note that no party has sought

for A.J.M. to be returned at this time, and we therefore conclude that it is in
____________________________________________


9 If a new hearing occurs on the termination petition, the trial court does not
need to consult with or otherwise interview A.J.M. personally in order to
ascertain her views regarding the permanency plan. The child advocate may
represent A.J.M.’s preferences to the trial court.

According to 42 Pa.C.S. § 6351(e)(1), which controls permanency hearings:

       In any permanency hearing held with respect to the child, the
       court shall consult with the child regarding the child’s
       permanency plan, including the child’s desired permanency goal,
       in a manner appropriate to the child’s age and maturity. If the
       court does not consult personally with the child, the court
       shall ensure that the views of the child regarding the
       permanency plan have been ascertained to the fullest
       extent possible and communicated to the court by the
       guardian ad litem under section 6311 (relating to guardian ad
       litem for child in court proceedings) or, as appropriate to the
       circumstances of the case by the child’s counsel, the court-
       appointed special advocate or other person as designated by the
       court.

Id. (emphasis added).



                                          - 17 -
J-S02033-18


A.J.M.’s best interests to maintain the status quo while the trial court acts on

remand.

       As we are vacating the order terminating Mother’s parental rights to

A.J.M., we need not consider any additional issues as to this child. 10     Our

remaining analysis hence will focus exclusively on the two other children,

R.L.C.-E. and G.J.C.-E.

                                        DHS File

       Mother contends that she “was denied a fair hearing and due process

of law by the [trial] court permitting the social worker to testify from her

memory as to the contents of Mother’s DHS file.”         Mother’s Brief at 27.

However, Mother stipulated to the Children’s dependency dockets and all of

the information contained therein, including the history of the Children’s

cases, all court orders, Mother’s drug screenings, and A.J.M.’s prior

dependency petitions, multiple adjudications of dependency, and supervision

by the trial court prior to her current commitment to DHS. N.T., 3/17/17, at

48, 51, 58. Additionally, Ms. Sinclair had personal knowledge of fifteen of

the eighteen months that the Children were in care.          See Pa.R.E. 602.

Furthermore, Mother has not directed this Court to any specific instances in

which the trial court relied upon facts that were not within Ms. Sinclair’s

____________________________________________


10 If the order terminating Mother’s parental rights to A.J.M. is reinstated, a
new appeal will be required, and another panel of this Court will rule on any
issues related to A.J.M.



                                          - 18 -
J-S02033-18


personal knowledge in making its decision to terminate Mother’s parental

rights. Mother’s Brief at 27-33.11 For these reasons, Mother’s challenge is

meritless.

                         Termination of Parental Rights

       Next, Mother argues that DHS “failed to establish by clear and

convincing evidence the elements of 23 Pa.C.S.[] § 2511(a)(1), (2), (5) or

(8)” and “that termination of Mother’s parental rights best meets the

developmental, physical and emotional needs and welfare of the Children.

23 Pa.C.S.[] Section 2511(b).” Mother’s Brief at 33, 40.

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated

analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory
       grounds for termination delineated in Section 2511(a). Only if
       the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to Section 2511(b):
____________________________________________


11 The only example that Mother provides “of why the record is necessary is
how the trial court[,] in [its] opinion, finds that in May of 2013 [R.L.C.-E.]
was admitted into the hospital because x-rays revealed the child had broken
ribs,” which Mother contends was later revealed to have been a
misdiagnosis. Mother’s Brief at 31-32 (citing Trial Court Opinion (TCO),
6/23/17, at 1). Although the trial court did include R.L.C.-E.’s injuries in its
“Factual and Procedural Background,” nowhere in its analysis of its reasons
for decreeing termination did the trial court refer to this alleged injury or to
any alleged abuse. TCO, 6/23/17, at 14-26.




                                          - 19 -
J-S02033-18


     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is on the petitioner seeking termination to prove by clear and

convincing evidence that the asserted statutory grounds for seeking the

termination of parental rights are met.       In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009). We will affirm if we agree with the trial court’s decision

as to any one subsection of 23 Pa.C.S. § 2511(a), and its decision as to

§ 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

     Here, we affirm the trial court’s decision to terminate Mother’s parental

rights as to R.L.C.-E. and G.J.C.-E. under subsections 2511(a)(5) and (b),

which provide:

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds: . . .

        (5) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency for a period of at least six months, the
        conditions which led to the removal or placement of the
        child continue to exist, the parent cannot or will not
        remedy those conditions within a reasonable period of
        time, the services or assistance reasonably available to the
        parent are not likely to remedy the conditions which led to
        the removal or placement of the child within a reasonable
        period of time and termination of the parental rights would
        best serve the needs and welfare of the child.

                                 *     *      *


                                     - 20 -
J-S02033-18


       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare of the
       child. The rights of a parent shall not be terminated solely on
       the basis of environmental factors such as inadequate housing,
       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent.

Id. § 2511(a)(5), (b).12

       It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to do so by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citation omitted). Further,

       A parent must utilize all available resources to preserve the
       parental relationship, and must exercise reasonable firmness in
       resisting obstacles placed in the path of maintaining the parent-
       child relationship. Parental rights are not preserved by waiting
       for a more suitable or convenient time to perform one’s parental
       responsibilities while others provide the child with his or her
       physical and emotional needs. . . .

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

____________________________________________


12The trial court also found sufficient evidence with respect to termination
under Section 2511(a)(1), (2), and (8). As we affirm the trial court’s
decision under subsection (a)(5), we need not address Mother’s other
subsection (a) arguments. See B.L.W., 843 A.2d at 384.



                                          - 21 -
J-S02033-18



that there is no merit to Mother’s claims that DHS failed to establish the

elements of 23 Pa.C.S. § 2511(a)-(b).              The trial court opinion properly

disposes of these questions:

       Mother . . . appeals the trial court’s termination of parental
       rights under 23 Pa. C.S.[] §2511(a)(5), which permits
       termination when a child was removed, by court or voluntary
       agreement, and placed with an agency if, for at least six months,
       the conditions which led to the placement of the child continue to
       exist, the parent cannot or will not remedy those conditions
       within a reasonable period of time, the services reasonably
       available to the parent are not likely to remedy the conditions
       leading to placement, and termination best serves the child’s
       needs and welfare. DHS, as a child and youth agency, cannot be
       required to extend services beyond a period of time deemed
       reasonable by the legislature or be subjected to herculean
       efforts. . . .

       [R.L.C.-E. and G.J.C.-E.] have been in DHS custody since
       September 2015, eighteen months at the time of the termination
       trial[.13] . . . [R.L.C.-E. and G.J.C.-E.] were placed in care
       because Mother was unable to parent. Mother’s chief obstacle to
       reunification was her failure to successfully complete all of her
       SCP objectives. Mother was aware of her objectives. N.T.,
       3/17/17, at 59. Mother has refused to appear for her court-
       ordered drug screens at the CEU. Mother is currently enrolled at
       NET for drug and alcohol treatment, where she has tested
       negative on her drug screens. However, the frequency of the
       drug screens and Mother’s creatinine levels are unknown since
       Mother has not provided details of her drug screens. Mother
       also attends NET for mental health treatment, which only began
       in November 2016 when she also started her drug and alcohol
       program. Mother has missed fourteen out of forty-eight mental
       health appointments; Mother is supposed to be attending three

____________________________________________


13The trial court also noted that A.J.M. had been in DHS custody for twenty-
one months at the time of the termination hearing. TCO, 6/23/17, at 20.
However, for the reasons explained above, we need not consider any
additional facts pertaining to A.J.M.



                                          - 22 -
J-S02033-18


        times each week.      Mother’s mental health         treatment   is
        somewhat inconsistent. Id. at 57, 66-68, 78-82.

        Mother has not completed her PCE as she missed two
        appointments to complete the second portion. [Ms. Sinclair]
        testified that she rescheduled Mother’s missed appointments
        multiple times, but Mother still did not complete the evaluation.
        Mother is now on a waiting list for an appointment due to
        missing so many appointments. Mother has difficulty handling
        her emotions, particularly her anger, as she has threatened
        [Ms. Sinclair] and had even been banned from entering the
        Pediatric Specialty Care building[.] . . . [Ms. Sinclair] now has
        someone with her at visits. Mother is moody, disrespectful, and
        aggressive. Mother was referred to ARC numerous times for
        anger management, but Mother still has not completed her
        anger management objective. Id. at 68-69, 72, 74-78, 82-83,
        110-13. Mother has not obtained appropriate and stable housing
        at any point during the life of the case. Mother was referred
        multiple times to ARC and DHS housing. Mother was also
        provided the application for APM housing, but Mother did not
        take advantage of the resources offered. Mother has failed to
        even take advantage of a housing resource through her maternal
        [cousin] because Mother does not keep in contact with her.
        Mother was also referred to ARC for employment. Mother claims
        to be working at a temp agency, but has not provided CUA with
        verification of her employment since April 2016. Id. at 63-66,
        122-23, 167-76.

        Mother has weekly supervised visits with [R.L.C.-E. and G.J.C.-
        E.] in the evening as an accommodation for Mother’s work
        schedule. Mother has attended all of her visits since the last
        court date. Prior to September 2016, Mother was not consistent
        with her visits. At one period in time, Mother missed a month
        and a half of visits.[14] . . . Mother is passive and does not take


____________________________________________


14   The trial court further observed:

        During visits, [A.J.M.] is usually ignored and [Grandmother]
        handles any necessary parental duties, not Mother. . . . In the
        evenings, when [Ms. Sinclair] is the only supervisor and is
        watching the younger children, Mother and [Grandmother] will
(Footnote Continued Next Page)


                                          - 23 -
J-S02033-18


      redirection well. . . . In the past few weeks, Mother’s interactions
      with [R.L.C.-E. and G.J.C.-E.] have improved; Mother reads to
      [R.L.C.-E. and G.J.C.-E.] more often when she is in the right
      mood. Id. at 78, 85.

      Mother occasionally attends [R.L.C.-E.’s and G.J.C.-E.’s] medical
      appointments. Mother continues to give CUA difficulty to sign
      necessary paperwork for care of [R.L.C.-E. and G.J.C.-E.15] . . .
      [R.L.C.-E. and G.J.C.-E.] are in the care of a foster parent who
      takes care of all of their needs. The trial court always found that
      DHS made reasonable efforts to reunify [R.L.C.-E. and G.J.C.-E.]
      with Mother. The trial court also found that Mother was unable
      to remedy the conditions which led to the [R.L.C.-E.’s and
      G.J.C.-E.’s] placement within a reasonable amount of time as
      evidenced by Mother’s failure to successfully complete all of her
      SCP objectives.       [R.L.C.-E. and G.J.C.-E.] are in a safe,
      permanent, and pre-adoptive home. Adoption is in [R.L.C.-E.’s
      and G.J.C.-E.’s] best interests and they would not suffer
      irreparable harm if Mother’s parental rights were terminated.
      Id. at 94-96. Mother was given ample time to place herself in a
      position to parent [R.L.C.-E. and G.J.C.-E.

      R.L.C.-E. and G.J.C.-E.] cannot wait for Mother to decide when
      to be a parent. The conditions which led to the placement of
      [R.L.C.-E. and G.J.C.-E.] continue to exist, and Mother cannot
      and will not remedy them within a reasonable amount of time.
      As a result, the trial court found that termination of Mother’s
      parental rights would be in the best interests of [R.L.C.-E.’s and
      G.J.C.-E.’s] physical, intellectual, moral, and emotional well-
(Footnote Continued) _______________________

      interrogate [A.J.M.] inappropriately about where she wants to
      live. As a result, Mother causes [A.J.M.] distress at most visits.

TCO, 6/23/17, at 20 (citing N.T., 3/17/17, at 85, 96-97, 105); accord id. at
24 (citing N.T., 3/17/17, at 78, 85, 95-97, 105). Nevertheless, again, we
need not concern ourselves with facts exclusively relating to A.J.M.
15 During the termination hearing, only A.J.M. was referred to as “school-
aged.” N.T., 3/17/17, at 86. Thus, the analysis by the trial court that
“Mother does not make herself available to sign educational documents for
the Children, and does not attend their educational conferences” appears to
apply only to A.J.M. TCO, 6/23/17, at 20 (citing N.T., 3/17/17, at 76-78,
83-92, 95-97, 100-03, 105, 124).



                                         - 24 -
J-S02033-18


      being. The trial court made this determination on the basis of
      clear and convincing evidence, so termination under this section
      was proper. . . .

      After finding of any grounds for termination under section (a),
      the court must, under 23 Pa. C.S.[] § 2511(b), also consider
      what – if any – bond exists between parent and child. . . .
      Mother has attended all of her weekly supervised visits since the
      last court date. Mother only became consistent with her visits as
      of September 2016. Prior to that time, Mother was inconsistent,
      even missing an entire month and a half of visits at one point.
      Mother does not usually play or interact with [R.L.C.-E. and
      G.J.C.-E.] appropriately during visits. Mother is passive and
      leaves the parenting to [Grandmother]. . . . [Ms. Sinclair]
      testified that Mother’s interactions with [R.L.C.-E. and G.J.C.-E.]
      have improved during the last few weeks and Mother reads to
      [R.L.C.-E. and G.J.C.-E.] more often when she is in the mood.
      [R.L.C.-E. and G.J.C.-E.] are in a safe, permanent, and pre-
      adoptive home.        [R.L.C.-E. and G.J.C.-E.] have a great
      relationship with the foster parent. . . . [R.L.C.-E. and G.J.C.-E.]
      call the foster parent “Mom[.]” . . . Mother does not have a
      parental or maternal bond with [R.L.C.-E. and G.J.C.-E.] Id. at
      76-78, 83-105, 124, 128, 143-44. [Ms. Sinclair] testified that
      adoption is in [R.L.C.-E.’s and G.J.C.-E.’s] best interests and that
      they would not suffer irreparable harm if Mother’s parental rights
      were terminated. Id. at 94-96. The DHS witness was credible.
      Consequently, the trial court did not abuse its discretion when it
      found, by clear and convincing evidence, that there was no
      parental bond and that termination of Mother’s parental rights
      would not destroy an existing beneficial relationship.

Trial Court Opinion (TCO), 6/23/17, at 19-21, 23-24 (some formatting

added). Accordingly, for Mother’s claim that DHS did not meet its burden of

proof for termination of her parental rights, we affirm on the basis of the

trial court opinion for R.L.C.-E. and G.J.C.-E.

                    Reliance on Facts Not in Evidence

      Mother argues that the trial court “erred in basing its decision on facts

not introduced into evidence.”     Mother’s Brief at 22.   Specifically, Mother


                                     - 25 -
J-S02033-18


maintains that the trial court opinion “in its ‘Factual and Procedural

Background’ found facts that were not submitted to the court but appear to

be only stated in allegation attachments to the DHS 2015 Petitions for

Adjudication as well as to the petitions for Goal Change and Termination of

Parental Rights.” Id.

       In its analysis for Section 2511(a)(5) and (b), quoted in its entirety

above, the trial court did not rely upon any source of evidence besides the

testimony presented during the hearing on March 17, 2017. That hearing

was specifically on DHS’s petitions for termination of parental rights. Thus,

contrary to Mother’s allegation, the trial court did not base its decision to

terminate Mother’s parental rights on any facts not introduced into evidence.

                                     Pending Appeal

       Mother    contends     that    the      trial   court   should   have   stayed   the

termination of parental rights proceedings pending her appeal of an order

entered in the dependency proceedings on February 17, 2017.16                     Mother’s

Brief at 60.

       In In re R.P., 958 A.2d 449 (Pa. Super. 2008), a mother appealed

from dependency orders and, while the appeal was pending, the trial court

entered an order changing the placement goal for the Children.                    We held

____________________________________________


16Docket Numbers 931 EDA 2017, 932 EDA 2017, 933 EDA 2017, 1033 EDA
2017, 1034 EDA 2017, and 1035 EDA 2017.




                                            - 26 -
J-S02033-18


that the pendency of the appeal did not divest the trial court of jurisdiction

nor otherwise prevent it from entering a goal change order. We stated that

the statutory mandate of the Juvenile Act vested a trial court with broad

discretion to act consistently in protecting the physical, mental, and moral

welfare of children notwithstanding the pendency of an appeal from previous

orders and judgments.     Id. at 454 (citing 42 Pa.C.S. § 6351(e)(3)(ii)(A)).

This Court also asserted that, due to the time needed for appellate review,

all hearings should continue while an appeal is pending.        Id. at 453-54

(citing In re H.S.W.C.-B., 836 A.2d 908 (Pa. 2003)). A stay should not be

ordered, nor proceedings halted pending the appeal. Id.

      A holding that deprives [the trial c]ourt of jurisdiction merely
      because a single Order, involving any issue or party, has been
      appealed would not only defy logic, but it would also frustrate
      the statutory authority of [the trial c]ourt to exercise continuing
      independent and original authority to adjudicate in the best
      interests of a dependent child.

Id. at 453 (citations omitted).

      Here, although Mother was not appealing orders finding the Children

dependent but permanency review orders, the analysis of R.P., 958 A.2d
449, is still applicable to the current appeal, and the pendency of Mother’s

appeal would not divest the trial court of jurisdiction nor otherwise prevent it

from entering a termination order. The trial court was compelled to exercise

continuing independent and original authority to adjudicate in the best

interests of the Children. Id. at 453.




                                     - 27 -
J-S02033-18


                                   Recusal

      Finally, Mother argues that the trial court committed an error of law

and abuse of discretion in denying her request for recusal. Mother’s Brief at

51.

      “The propriety of a judge’s decision on a motion for recusal is reviewed

on appeal under an abuse of discretion standard.” Randt v. Abex Corp.,

671 A.2d 228, 235 (Pa. Super. 1996). “If the cause is appealed, the record

is before the appellate court which can determine whether a fair and

impartial trial were had. If so, the alleged disqualifying factors of the trial

judge become moot.” Commonwealth v. Urrutia, 653 A.2d 706, 711 (Pa.

Super. 1995) (emphasis in original) (citation omitted). “[S]imply because a

judge rules against [party] does not establish any bias on the part of the

judge against that [party].” Commonwealth v. Travaglia, 661 A.2d 352,

367 (Pa. 1995).

      Mother urges us to find that the trial court improperly “made a

determination of [Mother’s] credibility” prior to the March 2017 hearing: “At

the end of the [February 2017 hearing], . . . the [trial c]ourt made a specific

finding that [Mother] and [G]randmother were not credible.” Mother’s Brief

at 51; see also id. at 57.

      The trial court’s finding that Mother and Grandmother were not

credible was retrospective.    N.T., 2/21/17, at 213-14.       The trial court

repeatedly stated that it did not believe “the stories” and “the testimony” it


                                    - 28 -
J-S02033-18


“heard.” For its credibility determination, the trial court refers to Mother’s

testimony in the past tense; there is no suggestion in the record that the

trial court’s credibility determination was prospective – i.e., that it would not

accept the veracity of any of Mother’s future testimony.           Furthermore,

whether the trial court would have found any testimony from Mother after

February 2017 to be credible is moot, because Mother chose not to testify at

the termination of parental rights hearing in March 2017, preferring to stay

outside the courtroom. N.T., 3/17/17, at 60, 162-63, 177.

      Mother also insists that the trial court should have granted her request

for recusal in order to avoid the appearance of bias or ill will. Mother’s Brief

at 52.   When a party requests that a trial judge recuse himself the jurist

must make a conscientious determination of his ability to assess the case in

an impartial manner and whether his continued involvement in the case

would create an appearance of impropriety or tend to undermine public

confidence in the judiciary. Commonwealth v. Kearney, 92 A.3d 51, 61

(Pa. Super. 2014).    Here, the trial court conducted a self-assessment and

decided that it remained free of personal bias or interest in the outcome at

all times. TCO, 5/30/17, at 10-14. We have reviewed the records of the

dependency and termination proceedings conducted by the trial court, and

we agree that these proceedings were fair in all respects. The trial court did

not limit Mother’s opportunities to call witnesses or to cross-examine those

called by DHS.       Moreover, the trial court’s rulings throughout the


                                     - 29 -
J-S02033-18


proceedings reflect no partiality towards either party.              The trial court’s

decisions to maintain the same court placement and to keep the Children in

their pre-adoptive foster home then to grant termination are not, in and of

themselves, evidence of bias or partiality. Travaglia, 661 A.2d at 367.

      Mother directs our attention to eleven alleged irregularities in the

proceedings, including the trial court’s refusal to grant a continuance to

allow her counsel to review discovery. Mother’s Brief at 53-57. However,

since we have reviewed the record and determined that a fair and impartial

trial was had, these alleged disqualifying factors become moot.              Urrutia,
653 A.2d at 711. Thus, we conclude that no basis exists to grant relief to

Mother.

                                    *     *      *

      We recognize that this decision leaves this family in a fractured state,

and we are aware that the ultimate outcome might be the same – i.e.,

Mother’s   parental   rights   to   A.J.M.       may    eventually   be   terminated.

Nonetheless, we must “ensure that the needs and welfare of [A.J.M.] are

actively advanced,” which was the aim of L.B.M. in requiring the

appointment of counsel to service a child’s legal interests. 161 A.3d at 180.

      Affirmed in part.    Vacated in part.            Case remanded in part with

instructions. Jurisdiction relinquished.

      Judge Bowes concurs in the result.

      Judge Nichols concurs in the result.


                                        - 30 -
J-S02033-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/25/18




                          - 31 -